--------------------------------------------------------------------------------

Exhibit 10.3
 
 
SETTLEMENT AGREEMENT
AND
GENERAL RELEASE OF ALL CLAIMS


This Settlement Agreement and General Release of All Claims (“Agreement”) is
made by and between Applied DNA Sciences, Inc. (“ADNAS”), APDN (B.V.I.), Inc.,
Applied DNA Operations Management, Inc., James Hayward, and Jun-Jei Sheu
(“Defendants”), on the one hand, and Adrian Butash (“BUTASH”) on the other hand
(collectively “the parties”) with respect to the following facts:



A.  
BUTASH was at various times an employee of or consultant to Defendant ADNAS.




B.  
On April 17, 2006, BUTASH filed Case No. BC350904 in Los Angeles Superior Court
against Defendants (“BUTASH’s Action”) arising out of BUTASH’s employment and/or
consulting relationship with ADNAS, alleging breach of written contracts, breach
of oral contracts, fraud, California Labor Code violations, and wrongful
termination.




C.  
On March 15, 2007, ADNAS filed Case No. BC367661 against BUTASH (“ADNAS’
Action”), alleging unjust enrichment and breach of fiduciary duty.




D.  
Both ADNAS and BUTASH believe that their own actions are meritorious and the
actions against them are without merit. Notwithstanding this belief, in the
interest of reaching a mutual negotiated resolution of all claims or possible
claims between the parties, the parties now desire to settle all claims asserted
or that could have been asserted in any action arising out of or in any way
related to any acts, transactions or events that have occurred between them to
date, including but not limited to any claims that may have arisen before,
during, or after the employment or consulting relationships alleged in BUTASH’s
Action, and all claims brought in BUTASH’s Action and ADNAS’ Action.



THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:


1.    Payment. ADNAS agrees to pay BUTASH $225,000.00. Payment to BUTASH will be
made in five equal monthly installments in the amount of $45,000.00 by check
made payable to “Makarem & Associates Attorney-Client trust account.” The first
installment shall be due to be mailed by FedEx or other overnight courier
service to Makarem & Associates, 11601 Wilshire Blvd, Suite 2440, Los Angeles,
California 90025-1760, on or before June 1, 2007, with each subsequent monthly
installment due to be mailed on or before the first business day of the
following months, with the final installment due to be mailed on or before
October 1, 2007.



--------------------------------------------------------------------------------


 
BUTASH acknowledges and agrees that the payments under this paragraph and the
other agreements made herein by Defendants constitute adequate legal
consideration for the promises and representations made by it in this Agreement.


2.    Releases.
 
2.1. BUTASH generally, unconditionally, irrevocably and absolutely releases and
discharge Defendants, and any parent and subsidiary corporations, divisions and
other affiliated or related entities of Defendants, past and present, as well as
the past or present employees, officers, directors, agents, attorneys, insurers,
successors and assigns of each (collectively, “Released Parties”), from all
claims related in any way to the transactions or occurrences between them to
date, to the fullest extent permitted by law, including, but not limited to,
BUTASH’s hiring by and employment or consulting relationship with ADNAS,
BUTASH’s compensation, wages or pay of any kind related to Defendants, his
separation of employment from ADNAS, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
BUTASH’s employment with ADNAS. This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims, including, but not limited
to alleged violations of the California Labor Code or the federal Fair Labor
Standards Act, the California Family Rights Act, Title VII of the Civil Rights
Act of 1964 and the California Fair Employment and Housing Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act of 1967, as
amended, and all claims for attorneys’ fees, costs and expenses. This release
unconditionally, irrevocably and absolutely releases and discharges the Released
Parties from all of the claims asserted by BUTASH in BUTASH’s Action, and/or any
other claims that he could have maintained in BUTASH’s Action. BUTASH represents
and warrants that he is not a plaintiff or party to any suit, action or
proceeding in which any Released Party is a party, other than BUTASH’s Action
and ADNAS’ Action. This Agreement is not intended to have any effect on any
unemployment benefits that BUTASH may be receiving as of the date that this
Agreement is executed.


2.2. Defendants unconditionally, irrevocably and absolutely release and
discharge BUTASH from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, BUTASH’s hiring by and employment with or
consulting relationship with ADNAS, BUTASH’s compensation, wages or pay of any
kind related to Defendants, his separation of employment from ADNAS, and all
other losses, liabilities, claims, charges, demands and causes of action, known
or unknown, suspected or unsuspected, arising directly or indirectly out of or
in any way connected with BUTASH’s employment with ADNAS. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims. This release unconditionally, irrevocably and absolutely releases and
discharges BUTASH from all of the claims asserted by ADNAS in ADNAS’ Action,
and/or any other claims could have been maintained in ADNAS’ Action.



--------------------------------------------------------------------------------


 
2.3. The parties acknowledge that they may discover facts or law different from,
or in addition to, the facts or law that they know or believe to be true with
respect to the claims released in this Agreement and agree, nonetheless, that
this Agreement and the releases contained in it shall be and remain effective in
all respects notwithstanding such different or additional facts or the discovery
of them.


2.4. The parties declare and represent that they intend this Agreement to be
complete and not subject to any claim of mistake, and that the releases herein
express full and complete releases, and that they intend that the releases
herein shall be final and complete. All parties execute these releases with the
full knowledge that these releases cover all possible claims against BUTASH or
the Released Parties, to the fullest extent permitted by law.


2.5. BUTASH expressly waives his right to recovery of any type, including
damages, penalties, or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by BUTASH or on BUTASH’s behalf,
related in any way to the matters released herein. Defendants similarly waive
their rights against BUTASH to recovery of any type, including damages or
penalties, in any administrative or court action, whether state or federal, and
whether brought by Defendants or on Defendants’ behalf, related in any way to
the matters released herein.


3.     California Civil Code section 1542 Waiver. The parties expressly
acknowledge and agree that, with respect to their respective release of claims
as set forth above, they expressly waive all rights under Section 1542 of the
California Civil Code. That section provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


4.     Dismissal of BUTASH’s Action and ADNAS’ Action. The parties agree to
obtain the dismissal of BUTASH’s Action in its entirety and ADNAS’ Action as to
BUTASH, with prejudice, by taking all necessary steps to secure such dismissals.
No payment shall be made pursuant to paragraph 1 herein until BUTASH’s Action is
dismissed with prejudice.


5.     Default.


5.1. If any required payment is not received by the close of business on the
tenth business day of any month when due, ADNAS shall be deemed in default of
this Agreement. Counsel for BUTASH shall give notice of default in writing by
e-mail or facsimile to counsel for ADNAS, and ADNAS shall have ten business days
from the date when notice of default is sent to its counsel to cure the default
by payment of the full amount of the overdue installment.
 

--------------------------------------------------------------------------------


 
5.2. If ADNAS fails to cure the default in the manner provided by Paragraph 5.1
above by the close of business on the tenth business day after notice of default
is sent to their counsel, Defendants stipulate and agree that BUTASH may cause
judgment to be entered forthwith in the Action against Defendants Applied DNA
Sciences, Inc., APDN Operations Management, Inc., and APDN (B.V.I.), Inc.,
(collectively “ADNAS Defendants”) in an amount equal to three times the
remaining balance on the date of default, plus interest on said judgment from
the date of default, enforceable against any or each of the ADNAS Defendants, in
BUTASH’s sole discretion, ADNAS Defendants to be liable for all costs of
collection.


5.3. The Parties stipulate and agree that their respective counsel shall execute
and submit to the Court where the Actions are pending a “Notice of Settlement;
Request that Court Retain Jurisdiction Under CCP §664.6; Stipulation for
Judgment on Default; Order Thereon” in the form attached hereto as Exhibit A,
and further stipulate and agree that in the event of Defendants’ default, the
Stipulated Judgment to be entered shall be in the form attached hereto as
Exhibit B.


6.     Promise Not to Prosecute. The parties agree that they will not prosecute,
nor allow to be prosecuted on their behalf, in any administrative agency,
whether state or federal or in any court, whether state or federal, any claim or
demand of any type related to the matters released above, it being the intention
of the parties that with the execution of this release, BUTASH and the Released
Parties will be absolutely, unconditionally and forever discharged of and from
all obligations to the other party related in any way to the matters discharged
herein.


7.    No Admissions. By entering in to this Agreement, neither BUTASH nor
Defendants make any admission that they have engaged, or are now engaging, in
any unlawful conduct. The parties understand and acknowledge that this Agreement
is not an admission of liability and shall not be used or construed as such in
any legal or administrative proceeding.


8.     Older Workers’ Benefit Protection Act. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). The following general provisions, along with the other provisions
of this Agreement, are agreed to for this purpose:


8.1. BUTASH acknowledges and agrees that he has read and understands the terms
of this Agreement.


8.2. BUTASH acknowledges that this Agreement advises him in writing that he may
consult with an attorney before executing this Agreement, and that he has
obtained and considered such legal counsel as he deems necessary, such that he
is entering into this Agreement freely, knowingly, and voluntarily.



--------------------------------------------------------------------------------


 
8.3. BUTASH acknowledges that he has been given at least twenty-one (21) days in
which to consider whether or not to enter into this Agreement. BUTASH
understands that, at his option, he may elect not to use the full 21-day period.


8.4. This Agreement shall not become effective or enforceable until the eighth
day after BUTASH signs this Agreement. BUTASH may revoke his acceptance of this
Agreement within seven (7) days after the date he signs it. BUTASH’s revocation
must be in writing and received by Defendants’ counsel, Gregory S. Taylor, by
5:00 p.m. on the seventh day in order to be effective. If BUTASH does not revoke
acceptance within the seven (7) day period, BUTASH’s acceptance of this
Agreement shall become binding and enforceable on the eighth day (“Effective
Date”).


8.5. This Agreement does not waive or release any rights or claims that BUTASH
may have under the Age Discrimination in Employment Act that arise after the
execution of this Agreement.


9.     Severability. In the event that any provision of this Agreement shall be
found unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that BUTASH and the Released Parties shall
receive the benefits contemplated herein to the fullest extent permitted by law.
If a deemed modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.


10.   Attorneys’ Fees and Costs. All parties to this Agreement agree that they
will bear their own attorneys’ fees, costs and all other expenses in connection
with BUTASH’s Action and ADNAS’ Action.


11.   No Assignment. BUTASH warrants and represents that he has not assigned or
transferred to any person not a party to this Agreement any released matter or
any right to any of the payments or other consideration provided by Defendants
pursuant to this Agreement. BUTASH agrees to defend, indemnify and hold
Defendants and all Released Parties harmless from any and all claims based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.


12.   Joint Drafters. Counsel for BUTASH and counsel for ADNAS have jointly
drafted this Agreement. Thus, no rule of law that ambiguity in an Agreement will
be construed against the drafter shall be applied in interpreting this
Agreement.


13.   Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.



--------------------------------------------------------------------------------


 
14.   Full Defense. This Agreement may be pled as a full and complete defense
to, and may be used as a basis for an injunction against, any action, suit or
other proceeding that may be prosecuted, instituted or attempted by any party in
breach hereof. The parties agree that in the event that an action or proceeding
is instituted by any party in order to enforce the terms or provisions of this
Agreement, the prevailing party in such proceeding shall be entitled to an award
of reasonable costs and attorneys’ fees incurred in connection with enforcing
this Agreement.


15.   Tax Issues. In the event that there is any federal, state or local tax
assessed or to be paid as a result of any payments made pursuant to this
Agreement, BUTASH shall be solely responsible for the taxes, penalties, interest
and assessments and hereby agrees to release and indemnify Defendants from any
and all claims by any local, state or federal government agency for any unpaid
taxes. Before any payment may be made pursuant to paragraph 1 of this Agreement,
BUTASH will provide to ADNAS an IRS Form W-9. ADNAS shall issue and file an IRS
Form 1099 regarding any payments for which customary withholdings have not been
taken.


16.   Good Faith. The parties agree to do all things necessary and to execute
all further documents necessary and appropriate to carry out and effectuate the
terms and purposes of this Agreement.


17.   Entire Agreement; Modification. This Agreement is intended to be the
entire agreement between the parties and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter. It is agreed that there are no collateral agreements or
representations, written or oral, regarding the settlement of all claims between
the parties other than those set forth in this Agreement. This Agreement may be
amended only by a written instrument executed by all parties hereto.


18.   Counterparts. This Agreement may be executed in counterparts and shall be
binding on all parties when each has signed either an original or copy of this
Agreement. Facsimile signatures may be treated as originals.











--------------------------------------------------------------------------------










PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND
EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED
THIS AGREEMENT ON THE DATES SHOWN BELOW.


Applied DNA Sciences, Inc.
APDN (B.V.I.), Inc.
APDN Operations Management, Inc. 




Dated: ___________________          By: ____________________________
Dr. James Hayward
CEO and as an individual Defendant


 


Dated: ___________________          By: ____________________________
Dr. Jun-Jei Sheu
Defendant
 


Dated: ___________________          By: ____________________________
Adrian Butash
Plaintiff


Approved as to Form and Content:
 
Makarem & Associates




Dated: ___________________          By: ____________________________
Peter M. Kunstler
Attorney for Adrian BUTASH


Hansen & Taylor LLP




Dated: ___________________          By: ____________________________
Gregory S. Taylor
Attorneys for Defendants
 